Per Curiam,
Plaintiff’s action is a foreign attachment in assumpsit to recover the sum of $12,610 damages for failure to *549carry out a contract to ship oranges from defendant’s place of business in California to plaintiff in Pittsburgh. The attachment names the William Penn Trust Company, Fort Pitt Fruit & Produce Company and others, all of Pittsburgh, as garnishees. The court below discharged defendant’s motion to quash, which alleged, inter alia, that the cause of action, as shown by plaintiff’s statement, “constitutes an unliquidated claim for damages without legally and definitely setting forth facts by which a claim for damages can be rendered definite and certain.” Defendant appealed. Whether the statement so far as it relates to damages sustained by defendant’s failure to ship oranges is sufficiently definite need not be considered at this time. To sustain the attachment reference need be made only to the paragraph in the statement which avers there is in the hands of one of the garnishees the sum of $1,300 belonging to defendant. This averment is ample to require the rule to quash to be discharged. The attachment being good as to any amount it cannot be dissolved either in whole or in part: Diamond City B. P. & B. Co. v. Murdock-James & Co., 270 Pa. 455.
The appeal is dismissed.